DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued drawing objection is hereby withdrawn in view of the amended claims.

	The previously issued claim objections are hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #25-44 in the reply filed on July 18, 2022 have been carefully considered, but are not persuasive and the previous rejection to Assefa et al. (U.S. Patent Publication No. 2011/0024608 A1), as cited in the IDS and hereafter “Assefa”, is maintained.

 	As to Applicant’s arguments that Assefa does not teach specifically choosing a geometry of the electrodes so as to enhance the formation of an electric field of the requisite magnitude of avalanche multiplication to occur in the semiconductor material in an avalanche region, the Examiner respectfully disagrees.  See Applicant’s Remarks filed July 18, 2022 at pp. 10-11.  Assefa teaches specifically choosing electrodes 60A, 60B having “a shape of a cylinder having a flat bottom surface…which the strength of the electric field is enhanced by geometry.”  See Assefa, ⁋ [0038], FIG. 2.  Additionally the spatial separation between electrodes 60A, 60B causes the formation of very high electric fields which induce avalanche multiplication.  Id. at ⁋ [0033].  High electric field regions are formed because of the curved geometry of the electrodes 60A, 60B.  Id. at ⁋ [0040], FIG. 2.  Assefa teaches the avalanche multiplication occurring in the absorption region.  Id. at ⁋ [0041].  The Examiner notes that the manner in which claims 25 and 44 are currently written do not preclude the absorption region from also encompassing the avalanche region.  Further, Assefa teaches the absorption region 30, and therefore the avalanche region which it encompasses, is free of charge carriers because it is formed from intrinsic semiconductor material having dopants at a concentration below a trace level which corresponds to the claimed limitation “substantially free of charge carriers”.  Id. at ⁋ [0030].  The regions are free of charge carriers when the device is not operational, i.e. no bias is applied.
  
 	Lastly, the Office has taken the position that that an apparatus claim must be structurally distinguishable from the prior art. See MPEP § 2114 (“While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... Apparatus claims cover what a device is, not what a device does,” citing In re Schrieber and Hewlett-Packard Co. v. Bausch & Lomb Inc.).

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25-44 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	
 	As to claims 25 and 44, there is a lack of antecedent basis for “the semiconductor material in an avalanche region” (emphasis added) as a semiconductor material was previously recited with respect to the absorption region, but not with respect to an avalanche region.  It is unclear if Applicant intends for the semiconductor material in both an absorption region and an avalanche region to be a same semiconductor material.

 	Furthermore as to claims 25 and 44, there is a lack of antecedent basis for “the avalanche region of the semiconductor material” as Applicant appears to have reversed the order of terminology.  Did Applicant intend “the semiconductor material in the avalanche region”?

	
Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-31, 34-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assefa.

 	As to claim 25, Assefa teaches:
An absorption region 30 in which photos are absorbed, wherein the absorption region comprises a semiconductor material.  Assefa teaches that 30 comprises semiconductor material.  See Assefa, ⁋ [0030].

A plurality of electrodes 60A, 60B disposed on the absorption region, wherein the plurality of electrodes are spaced apart from one another.

Wherein a geometry of at least one electrode of the plurality of electrodes is chosen to enhance a formation of an electric field 30M of a requisite magnitude for avalanche multiplication to occur in the semiconductor material in an avalanche region near the at least one electrode.  Assefa teaches specifically choosing electrodes 60A, 60B having “a shape of a cylinder having a flat bottom surface…which the strength of the electric field is enhanced by geometry.”  Id. at ⁋ [0038], FIG. 2.  Additionally the spatial separation between electrodes 60A, 60B causes the formation of very high electric fields which induce avalanche multiplication.  Id. at ⁋ [0033].  High electric field regions are formed because of the curved geometry of the electrodes 60A, 60B.  Id. at ⁋ [0040], FIG. 2.  Assefa teaches the avalanche multiplication occurring in the absorption region.  Id. at ⁋ [0041].  The absorption region is formed near the at least one electrode.


Wherein the avalanche region of the semiconductor material is substantially free of charge carriers.  Assefa teaches the avalanche multiplication occurring in the absorption region.  Id. at ⁋ [0041].  Assefa teaches the absorption region 30, and therefore the avalanche region which it encompasses, is free of charge carriers before a bias is applied, i.e. before operation, because it is formed from intrinsic semiconductor material having dopants at a concentration below a trace level which corresponds to the claimed limitation “substantially free of charge carriers”.  Id. at ⁋ [0030].

 	As to claim 26, Assefa teaches a predetermined material of the at least one absorption region comprising semiconductor material, and the avalanche multiplication occurring therein.  Id. at ¶¶ [0028]-[0030], [0041].

 	As to claim 27, Assefa teaches the avalanche multiplication takes place near a surface between the at least one electrode and the at least one absorption region.  Id. at FIG. 1, FIG. 2.

 	As to claim 28, Assefa teaches intrinsic material (no doping) or uniform lightly doped material.  Id. at ¶ [0030].  Assefa teaches avalanche multiplication occurring therein the avalanche region in the absorption region.  Id. at ¶ [0041].

 	As to claim 29, Assefa teaches a shape and an arrangement of the at least one electrode are chosen to achieve said avalanche multiplication.  Id. at ¶¶ [0038]-[0041], FIG. 2.

 	As to claim 30, Assefa teaches a distance between at least two electrodes is selected to achieve said avalanche multiplication.  Id. at ¶ [0033], FIG. 2.

 	As to claim 31, Assefa teaches selecting a curvature to achieve said avalanche multiplication.  Id. at FIG. 2.

 	As to claim 34, Assefa teaches that when a bias is applied between at least two electrodes, the electric field is enhanced in proximity to said at least two electrodes and the electric field is substantially diminished in a region between said at least two electrodes (“a greater magnitude of electric field compared to regions separated by a significant distance from the at least one first-type electrode 60A and/or the at least one second-type electrode 60B” (emphasis in the original).  

 	As to claim 35, Assefa teaches less than 10V.  Id. at ¶ [0037].   


 	As to claim 36, Assefa teaches all of the structural limitations as claimed.  This limitation refers to a manner of operating the photodetector and does not structurally distinguish the photodetector from Assefa’s structure.  


 	As to claim 37, Assefa teaches single photon detection.  Id. at ¶ [0004].
  
 	As to claim 38, Assefa teaches symmetric electrodes.  Id. at FIG. 1, FIG. 2.

 	As to claim 39, Assefa teaches the plurality of electrodes recessed below a top surface of the device.  Id. at FIG. 1.  The level of the device surface is not specified.


	As to claim 40, Assefa teaches control circuitry such as a current measuring device and a CMOS field effect transistor.  Id. at ¶¶ [0036]-[0037].
 
 	As to claim 41, Assefa teaches metal.  Id. at ¶ [0041].

 	As to claim 42, Assefa teaches anti-reflective layers 20, 40.

 	As to claim 43, Assefa teaches a detection region comprising an Examiner defined region that is coextensive with the avalanche region in the absorption region and a barrier layer 20 underneath the detection region.  Assefa teaches the barrier layer 20 comprising dielectric material, which necessarily has a wider bandgap than the semiconductor material of the detection region of the avalanche region in the absorption region.  Id. at ¶¶ [0027]-[0030].


 	As to claim 44, Assefa teaches:
Forming an absorption region 30 in which photos are absorbed, wherein the absorption region comprises a semiconductor material.  Assefa teaches that 30 comprises semiconductor material.  Id. at ⁋ [0030].

Depositing a plurality of electrodes 60A, 60B disposed on the absorption region, wherein the plurality of electrodes are spaced apart from one another.  Assefa teaches depositing conductive material to form the plurality of electrodes.  Id. at ⁋ [0034].

Selecting a geometry of at least one electrode of the plurality of electrodes is chosen to enhance a formation of an electric field 30M of a requisite magnitude for avalanche multiplication to occur in the semiconductor material in an avalanche region near the at least one electrode.  Assefa teaches specifically choosing electrodes 60A, 60B having “a shape of a cylinder having a flat bottom surface…which the strength of the electric field is enhanced by geometry.”  Id. at ⁋ [0038], FIG. 2.  Additionally the spatial separation between electrodes 60A, 60B causes the formation of very high electric fields which induce avalanche multiplication.  Id. at ⁋ [0033].  High electric field regions are formed because of the curved geometry of the electrodes 60A, 60B.  Id. at ⁋ [0040], FIG. 2.  Assefa teaches the avalanche multiplication occurring in the absorption region.  Id. at ⁋ [0041].  The absorption region is formed near the at least one electrode.


Wherein the avalanche region of the semiconductor material is substantially free of charge carriers.  Assefa teaches the avalanche multiplication occurring in the absorption region.  Id. at ⁋ [0041].  Assefa teaches the absorption region 30, and therefore the avalanche region which it encompasses, is free of charge carriers before a bias is applied, i.e. before operation, because it is formed from intrinsic semiconductor material having dopants at a concentration below a trace level which corresponds to the claimed limitation “substantially free of charge carriers”.  Id. at ⁋ [0030].



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Assefa as applied to claim 25.

 	As to claim 32, Assefa does not teach a relative curvature is of the at least one electrode is varied to achieve said avalanche multiplication.  On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the relative curvature, since such a modification would have involved a mere change in shape of the at least one electrode.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

 	As to claim 33, Assefa does not teach the degree of enhancement of the electric field magnitude increases with increasing curvature of said at least one electrode.  On the other hand, it would have been obvious to one of ordinary skill in the art before the effective filing date to increase the curvature of the at least one electrode, since such a modification would have involved a mere change in shape of the at least one electrode.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829